ORDER
PER CURIAM.
Michael Minadeo and nine others named as representatives in this potential class action (collectively referred to as Plaintiffs) appeal the judgment of the trial court dismissing Plaintiffs’ petition against Alcon Laboratories, Inc. (Alcon) based on forum non conveniens. Plaintiffs contend the trial court abused its discretion in granting Aeon’s motion to dismiss for forum non conveniens.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).